Citation Nr: 0307855	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability 
claimed as a result of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from September 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from    rating decisions of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
lung disability claimed as due to exposure to asbestos.


REMAND

The appellant appeared before a Board Hearing at the RO 
(i.e., a "Travel Board" Hearing) in July 1997.  The 
Veterans Law Judge (VLJ) who presided at that hearing is no 
longer at the Board.  As such, she is no longer available to 
participate in the decision of the appellant's case.  See 
38 C.F.R. § 20.707 (2002).  In a March 2003 letter, the Board 
informed the appellant of this fact and asked the appellant 
if he desired another hearing, or if he desired to have his 
case decided on the evidence of record, to include the July 
1997 hearing before the now retired VLJ.  In his April 2003 
reply, the appellant opted for a hearing before a VLJ at the 
RO.

"Travel Board hearings" are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2002)).  Thus, the Board is herein 
remanding the case for that purpose.

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" hearing, 
and provide appellant and his representative notice 
thereof in accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




